Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Criminal law, § 136*—when evidence of conversation competent to show admission. The rule that evidence of a conversation, where a defendant charged with an offense, unequivocally denies it, is incompetent in a criminal case to prove an admission, has no application to a case where defendant, being charged with an offense, in part denies and in part admits it, and evidence of such a conversation is competent to prove an admission. 2. Druggists, § 9*—when evidence sufficient to show sale of morphine without prescription. On an information charging defendant with the sale of morphine without the prescription of a duly registered physician, in violation of the Municipal Code of Chicago, evidence held to show clearly that defendant sold the morphine as charged.